—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Corrado, J.), rendered July 27, 1994, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Considering all of the factors (see, People v Gilliard, 177 AD2d 707), the evidence supports the finding that the defendant was a seller of drugs and not merely a procuring agent for an undercover police officer.
We have considered the defendant’s remaining contention and find it to be without merit. Rosenblatt, J. P., Pizzuto, Altman and Hart, JJ., concur.